Citation Nr: 1624144	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following a left shoulder arthroscopy, beyond March 1, 2012.

2.  Entitlement to a disability rating in excess of 20 percent from March 1, 2012 for degenerative joint disease of the left shoulder with status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1980 and service with the Air Force National Guard from November 1986 to December 1993.

This appeal before the Board of Veterans' Appeals (Board) arises from rating decisions dated since March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a March 2010 rating decision, the RO increased the rating for the Veteran's service-connected degenerative joint disease of the left shoulder from 10 percent to 20 percent disabling, effective from February 13, 2009.  The Veteran a Notice of Disagreement (NOD) in February 2011, which specifically contested the 20-percent rating assigned for the service-connected left shoulder disability.

In a September 2012 rating decision, the RO re-characterized the Veteran's service-connected left shoulder disability, as degenerative joint disease of the left shoulder with status post arthroscopy.  By that rating action, the Veteran was awarded an increased rating from 20-percent to 30-percent for this disability (effective from October 14, 2011), and awarded a temporary total rating pursuant to 38 C.F.R. § 4.30 (based on a period of convalescence from November 21, 2011, through February 29, 2012), with the 20-percent rating restored effective from March 1, 2012 (upon the termination of the temporary total rating).  The RO furnished the Veteran a Statement of the Case (SOC) in September 2011, which addressed each of the staged-ratings assigned for the left shoulder disability.  The Veteran filed his Substantive Appeal in October 2012.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  On the record at the Board hearing, the VLJ requested clarification from the Veteran and his representative concerning the issues the Veteran intended to pursue on appeal.  As regards the staged ratings assigned for the different periods of time for the service-connected degenerative joint disease of the left shoulder with status post arthroscopy, the Veteran clarified on the record at the hearing that he is satisfied with the 20-percent and 30-percent ratings assigned, respectively, for the period prior to November 21, 2011, and clarified on the record at the hearing that the matter he wished to pursue and continue on appeal was the issue of entitlement to a disability rating in excess of 20 percent from March 1, 2012, for the degenerative joint disease of the left shoulder with status post arthroscopy.

As will be discussed below, the issue concerning an extension of a temporary total (100 percent) rating under 38 C.F.R. § 4.30, based on the need for convalescence following a left shoulder arthroscopy, beyond March 1, 2012, may be reasonably inferred from the record evidence, based on the testimony provided by the Veteran at the March 2016 Board hearing.

Accordingly, the Board will construe the issues, for purposes of this appeal, as listed on the title page.

The issue of entitlement to a disability rating in excess of 20 percent from March 1, 2012, for degenerative joint disease of the left shoulder with status post arthroscopy is REMANDED to the AOJ. VA will notify the appellant if further action is required.


FINDING OF FACT

As of March 1, 2012, the Veteran's left shoulder disability has not been manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgery performed in November 2011.


CONCLUSION OF LAW

The criteria for an extension beyond March 1, 2012, of a temporary total rating based on a need for convalescence following a left shoulder arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran was informed of when and where to send the evidence.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.  With respect to the timing of the notice, the Board notes that the January 2011 VCAA notice was issued prior to the currently appealed rating decisions.  VA's duty to notify has been met.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the April 2012 and July 2014 VA examinations conducted in connection with the claim are adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his disabilities.

Given that the pertinent medical history was noted by the examiner, this examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Background

On November 21, 2011, the Veteran underwent arthroscopic surgery on his service-connected left shoulder.  A December 2011 rating decision granted a temporary total rating from November 21, 2011 to January 1, 2012. 

VA medical records dated from January 2012 to February 2012 show that the Veteran received rehabilitation therapy and post-surgical follow-up treatment for his left shoulder.  Those records indicate that the Veteran reported constant post-surgical pain and was having difficulty performing rehabilitation exercises.  Physicians noted that the Veteran's range of motion did not improve between January 2012 and February 2012 consultations.  A February 2012 rating decision granted an extension of the Veteran's temporary total rating from November 21, 2011 to March 1, 2012.

The Veteran was afforded a VA examination in April 2012.  The Veteran reported daily moderate to severe left shoulder pain.  The examiner observed left shoulder flexion of 80 degrees, and abduction of 45 degrees.  The Veteran was unable to perform repetitive-use testing due to severe pain.  The examiner observed no scars or pertinent physical findings, conditions, signs or symptoms related to the November 2011 surgery, but noted that the Veteran would be unable to work in his previous field (construction) due to his left shoulder. 

In December 2013, VA received a letter from the Veteran in which he contended that a sling was worn for the duration of the April 2012 VA examination, and the examiner failed to perform range of motion measurements on the Veteran's left shoulder.

A January 2014 VA medical record shows that the Veteran received a hyaluronic acid injection for his left shoulder pain.  The physician noted that a private medical doctor, O.I., recommended a total shoulder replacement in September 2013, but the Veteran wanted to "try the shots" prior to moving forward with replacement surgery.

An April 2014 letter of medical necessity from O.I. indicates that the Veteran was seen in April 2013 for left shoulder pain.  The letter states that the Veteran was counseled on a total left shoulder arthroplasty.  However, Dr. K requested to see the Veteran's November 2011 surgery records before moving forward with any additional procedures.

The Veteran was afforded a VA examination in July 2014.  The Veteran reported chronic left shoulder pain and significant loss of motion since the November 2011 surgery.  The Veteran did not report the use of special medication but utilized a sling "24 hours a day" to reduce the pain in his left shoulder.  The examiner observed flexion of 170 degrees and abduction of 170 degrees, with no objective evidence of painful motion.  The examiner noted that the Veteran was not able to perform repetitive-use testing due to "too much pain and spasm today," and noted functional loss and/or functional impairment of the Veteran's left shoulder and arm in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement.  No ankylosis was noted.  No signs or symptoms due to arthroscopic shoulder surgery were noted.  The examiner concluded that the Veteran's left shoulder "is nonfunctional" in so as it impacted his ability to work, and that the Veteran should be scheduled for arthroplasty replacement.

A private treatment record from O.I. dated in March 2016 shows that the Veteran sought additional treatment for his left shoulder pain and weakness.  The physician noted that the Veteran had been visiting O.I. periodically since 2012, and has been repeatedly counseled on total shoulder arthroplasty.  The physician noted forward flexion of 90 degrees, external rotation of 10 degrees, and internal rotation to the lateral thigh.  The physician provided the Veteran with lidocaine and methylprednisolone injections, and recommended repeat intraarticular cortisone injections.  Finally, the physician recommended a total left shoulder arthroplasty.

Extension of Temporary Total Rating Under 38 C.F.R. § 4.30 

The Veteran contends that an extension beyond March 1, 2012, of his temporary total rating for convalescence following left shoulder surgery is warranted because as of March 2016, he has had no improvement regarding the status of his left shoulder. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2015).

Total ratings for convalescence may be extended for 1, 2, or 3 months beyond the initial 3 months for any of the three reasons set forth under 38 C.F.R. § 4.30(a). Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made for reasons (2) or (3) under 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2015).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

In the present case, the objective medical evidence of record does not indicate the presence of severe postoperative residuals subsequent to March 1, 2012.  There is no medical evidence of incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.  Although the Veteran received medical treatment for pain from March 2012 through at least March 2016, there is no evidence that the Veteran had required convalescence after March 1, 2012.  Indeed, while the Veteran had to undergo pain treatments, he was not confined to his house, as he continued to attend appointments with his private medical doctor and follow-up medical appointments with VA.  Finally, the most recent VA examination reveals that the Veteran's left shoulder disability was manifested by residuals of pain, limitation of motion, weakness, fatigability, and some functional impairment.  However, the Veteran's left shoulder did not exhibit therapeutic immobilization or necessitate a cast beyond the use of a sling.  Therefore, as the overall evidence shows that the Veteran did not require convalescence beyond March 1, 2012 for his left shoulder surgeries, an extension of a temporary total convalescent rating beyond March 1, 2012 is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following a left shoulder arthroscopy, beyond March 1, 2012, is denied.


REMAND

The Veteran seeks an increased disability rating for his left shoulder disability.  Upon review of the evidence, the Board finds that additional development is needed prior to deciding the claim.

At the most VA examination in July 2014, the Veteran reported severe left shoulder pain with significant loss of motion, and that he must wear a sling "24 hours a day" to reduce the pain.  The examiner noted that range of motion for the right arm was flexion to 60 degrees and abduction to 50 degrees, while range of motion for the left arm was flexion to 170 degrees and abduction to 170 degrees.  Even so, the examiner concluded that "the left shoulder is nonfunctional."  It is also unclear from the examination whether the Veteran was wearing a sling, as he has asserted (See July 2014 correspondence from the Veteran), during range of motion testing.  Finally, while the examiner noted that the Veteran is left-handed, the Veteran testified that he is right-handed during the March 2016 Board hearing.  In all, the Board finds the exam to be somewhat inconsistent and lacking adequate findings upon which to properly assess the severity of the Veteran's disability.  Therefore, the Board finds that a new examination is needed prior to deciding the claim. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected degenerative joint disease of the left shoulder with status post arthroscopy.  The evidentiary record, including a copy of this Remand, is to be made available to and reviewed by the examiner.  The examination report is to include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should address the following: 

(a) Range of motion testing should be conducted on the left shoulder, and the examiner is asked to note the point at which the Veteran experiences pain, if applicable.

(b) The examiner is asked to also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance. 

If so, the examiner is asked to identify the extent of such loss of function, in degrees.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





Department of Veterans Affairs


